Citation Nr: 1537544	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  96-28 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1966, including service in Vietnam.  The Veteran died in May 1993, and the appellant is the Veteran's surviving spouse. 

This case originally came comes before the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In January 1998, the Board remanded the appeal for further development.  Thereafter, in June 2005, the Board denied service connection for the cause of the Veteran's death and for Dependents' Educational Assistance (DEA).  The appellant then appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court vacated the June 2005 Board decision and remanded the case.  In January 2007, the Board remanded the case for additional development.  The case was subsequently returned to the Board in May 2008, and the Board denied the claims in a decision issued that same month.  The appellant again appealed the Board's denial to the Court.  In March 2009, the Court vacated the May 2008 Board decision and remanded the case.  The Board then remanded the case for additional development in September 2009.  After that development was accomplished and the case was returned to the Board, the Board denied the claims in a decision issued in September 2012.  The appellant again appealed the Board's denial to the Court.  In July 2013, the Court vacated the September 2013 Board decision and remanded the matter for compliance with the provisions of the July 2013 Joint Motion for Remand.

The Board obtained medical expert opinions from Veterans Health Administration (VHA) physicians in March 2011, and in June 2014.  The Board also referred this case for an independent medical expert (IME) opinion, which was provided in January 2012.  (The appellant and her attorney were provided with a copy of each one of these opinions and they were given 60 days in which to respond to each opinion.)

In January 2015, in response to the June 2014 VHA medical opinion, the appellant's attorney submitted additional evidence concerning her claim.  This evidence consisted of a medical opinion dated in December 2014.  The appellant's attorney has also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required the case is ready for appellate review.  38 C.F.R. § 20.1304.

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed both the paper claims files and the electronic file. 


FINDINGS OF FACT

1.  The Veteran died in May 1993, and his death certificate lists the immediate cause of his death as cardiorespiratory arrest due to, or as a consequence of, a malignant glioblastoma of the brain.

2.  The Veteran was not in receipt of compensation at the time of his death for any service-connected disability.

3.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

4.  Glioblastoma of the brain is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

5.  Service medical records do not indicate that the Veteran had any brain cancer and there is no evidence of continuity of this condition between the Veteran's discharge from service and the 1992 diagnosis nor was any such brain tumor documented within one year of the Veteran's discharge from service in October 1966.

6.  A connection between the Veteran's fatal glioblastoma of the brain and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. § §§ 3500, 3501(a)(1), 5107 (West 2014); 38 C.F.R. § 21.3021(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO received the appellant's claim for Dependency and Indemnity Compensation (DIC) benefits in August 1993, prior to the November 2000 legislation that established the notice requirements.  After the initial rating decision on the claims was issued in September 2003, the RO provided notice to the appellant that advised her of the information and evidence was needed to substantiate the claim of entitlement to service connection for the cause of the Veteran's death and the appellant's and VA's respective responsibilities to obtain relevant evidence.  However, the notice did not advise the appellant of the five criteria to establish service connection or the disabilities for which the Veteran was service-connected at the time of his death.  The notice did not address the criteria for entitlement to DEA. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the appellant was informed of the Veteran's lack of service-connected disabilities at the time of death, the criteria for DIC, the criteria for service connection and the diseases presumed to be due to tactical herbicide exposure in a September 2003 letter, in the SOC issued in January 1996 and in the SSOCs issued in January 1997, May 2004, October 2007, and April 2010.  In many briefs and correspondence from two representatives, the appellant demonstrated actual knowledge of the status of the Veteran and the criteria for DIC and service connection and presented relevant evidence relevant to the criteria.  Moreover, entitlement to DEA is a matter of application of the law, and the notice requirements do not apply for this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

The Board notes that the appellant was not notified of degrees of disability or effective dates for ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as service connection for the cause of the Veteran's death is being denied, any deficiencies in VA's duties to notify the appellant concerning effective dates or degree of disability for the cause of death claim are harmless, as the denial has rendered moot any issues with respect to implementing an award.  Id.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

Furthermore, the appellant has been represented by an attorney during her appeal and currently.  Representation does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  VA communications to the claimant and his or her representative, the claimant's actions and communications to VA, and the representative's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  It is clear from the appellant's communications that she is cognizant as to what is required of her and of VA.  Moreover, the appellant and her attorney have not indicated there is any outstanding evidence relevant to the claim.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the AOJ reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains a copy of the Veteran's death certificate, copies of private medical records and multiple written statements from the appellant and her representative, as well as statements from various private physicians.

VA medical opinions were issued in July 2003, and October 2009.  VHA opinions were obtained in March 2011 (with an addendum dated in May 2011) and in June 2014.  An IME opinion was obtained in January 2012.  A medical opinion is adequate when it is based upon consideration of prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the July 2003, October 2009, March 2011 (with May 2011 addendum), January 2012, and June 2014 were each generated by a health care professional and the associated reports reflect review of the Veteran's prior medical history and records.  The reports included etiologic opinions and demonstrated objective evaluations.

The Board finds that these medical opinion reports are sufficiently detailed with recorded history and clinical findings.  The reviewers performed their own medical literature searches and cited to publications other than the National Academy of Science.  In addition, it is not shown that any report was in any way incorrectly prepared or that any reviewer failed to address the pertinent medical issues.  As a result, the Board finds that additional development by way of another medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As previously noted, the Board most recently remanded the case for additional development in September 2009.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ obtained VA medical opinions.  The AOJ then reviewed all the evidence of record and readjudicated the appellant's claims.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that a Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order). 

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claims

The Veteran was diagnosed with a brain tumor (glioblastoma multiforme) in October 1992.  He subsequently died of cardiopulmonary arrest due to or as a consequence of that malignant glioblastoma in May 1993.  The appellant contends that the Veteran's exposure to Agent Orange during his military service in Vietnam resulted in the development of the brain tumor that caused his death and that she is therefore entitled to DIC benefits and to DEA benefits.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569(2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).

Neither the statute nor the regulations nor case law imposes any requirement for medical practitioners to express opinions using legal standards or that such opinions are inadequate or "compromised" if a practitioner chooses certain terminology.  It is for VA adjudicators including the Board to apply the legal standards and explain the reasons for the assignment of probative weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board). 

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Dependency and indemnity compensation is payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases (including malignant tumors) become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

Here, the Veteran's brain tumor (glioblastoma multiforme) was first demonstrated many years after service separation; there is no evidence or contention that it existed to a compensable degree within one year after the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  In addition, review of the Veteran's service medical treatment records reveals no evidence of any cancer-related condition.  The Veteran's service medical treatment records are silent for any symptoms, diagnoses, or treatment for a brain disorder, any form of malignancy, or any symptoms of acute exposure to chemicals or ionizing radiation.  

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 72 Fed. Reg. 32,395 (June 12, 2007); Notice, 74 Fed. Reg. 21,258 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20308 (Apr. 11, 2014).

The Board notes that, in 2014, the NAS released Veterans and Agent Orange (VAO), Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 8-9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and cancers of the brain and nervous system.  (The appellant was informed of which diseases were presumptive conditions associated with exposure to Agent Orange in the SSOC issued in April 2010.)  In Chapter 8, the NAS noted that, in people over 35 years old, about 90% of the tumors that originate in the brain are gliomas, including GBM and that more men are diagnosed with such cancers than women.  The average annual incidences reported in Table 8-35 showed for those cancers whites had a higher incidence than blacks and that the incidences increase with age.  The NAS also noted that the only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation; other environmental exposures, such as to vinyl chloride, petroleum products, electromagnetic fields and cell-phone use were said to be unproved as risk factors.  The NAS went on to state that the causes of most cancers of the brain are not known.  

On the basis of the evidence reviewed for the current report and in previous VAO reports, the committee concluded that there is inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and oral, nasal, or pharyngeal cancers.  The committee noted that a 2008 study, Consonni et al., in evaluating mortality in the Seveso cohort through 2001, found that there was no increase in mortality in brain cancer in any of the three exposure zones with increasing exposure and no indication of a dose-response relationship.  In regard to biologic plausibility, no animal studies reported an association between exposure to the chemicals of interest (COI) and brain cancer.  The committee stated that most recent studies did not identify a relationship between exposure to the COIs and the development of brain cancers; a few studies were somewhat suggestive of an association, but those studies had limited exposure specificity or limited precision because of small sample size.

Therefore, service connection for the Veteran's GBM cannot be granted on a presumptive basis.  Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the critical question at issue in this case is whether there is sufficient competent evidence of a medical nexus between the Veteran's in-service exposure to herbicides and the brain tumor that caused the Veteran's death. 

Turning to the medical evidence of record, that record shows that the Veteran sought emergency treatment at a private hospital, in October 1992, for a two-month history of worsening right side and global headaches with nausea, vomiting, and an altered sense of smell.  The attending physician noted a history of service in Vietnam, an episode of septicemia in 1989, and current essential hypertension.  The physician noted the Veteran's report of a family history that was very strong for cancer with his mother having died of colon cancer, a sister having died of GYN malignancy and his father having died from leukemia.  A biopsy showed a right temporal lobe glioblastoma multiforme (GBM), and the Veteran underwent a lobotomy and courses of radio- and chemotherapy.  The Veteran had transient improvement but the tumor recurred, and he died in May 1993.  In a hospital discharge report, the attending physician noted that the Veteran died of a probable metastatic GBM. 

In an October 1993 letter, the Veteran's private treating oncologist noted the Veteran's Vietnam service and the Veteran's report of exposure to Agent Orange.  He indicated his belief that GBM was one of the tumors that had been associated with exposure to Agent Orange.  He iterated and reiterated this belief in letters dated in September 1995, and November 1996.  In March 1998, this physician cited to two recent studies in support of his opinion that the Veteran's GBM was due to his in-service herbicide exposure.  In the Archives of Internal Medicine article published in 1990, the author reported that a study of 1157 men showed a higher risk of non-Hodgkin's lymphoma among Vietnam veterans with risk increased by length of service and by sea-based Navy service.  In Thomas, 1990, the authors surveyed 1000 Army Chemical Corps servicemen who mixed and applied herbicide from 1965 to 1971.  However, the authors stated that, because of the small study group size and lack of specificity of information regarding their exposure, the pathology found could not be attributed to any single chemical agent.  The authors of both studies were unable to demonstrate a specific cause for the described pathology. 

In July 2003, a VA physician reviewed the claims file including the Veteran's medical history, the letters from the private oncologist and the studies cited by the private oncologist.  The VA physician noted that those two studies addressed increased risks relating to forms of cancer other than brain cancer.  The VA physician also noted that the NAS committee, in VAO, Update 2000, concluded that there was limited/suggestive evidence of no association between herbicides and brain cancer.  The physician also conducted a search of the current literature which he stated showed no definite link had been established between Agent Orange exposure and GBM. 

In May 2005, the appellant's service organization representative submitted three favororable decisions previously issued by the Board on the question of entitlement to service connection for different forms of brain cancer in other veterans with Vietnam service.  However, Board decisions are not precedential and are decided on the individual facts of each case.  38 C.F.R. § 20.1303.  The Board notes that the 2004 decision involved a lymphoproliferative disorder of the brain that medical personnel said could be related to exposure to chemicals including herbicide.  Two physicians cited no references in support of their opinions and the third noted that no studies corroborated his opinion.  The Board granted service connection because there was no evidence to the contrary.  Neither the Board nor any physician mentioned specific NAS Agent Orange publications or other epidemiologic studies. 

In a 2001 decision, one private physician cited unidentified studies to the effect that there was a higher risk of brain tumors in agricultural workers and that Agent Orange was similar to agricultural products.  No supporting evidence for those statements was submitted.  A VA physician cited unspecified epidemiologic studies that consistently showed a relationship of that veteran's astrocytoma with herbicide exposure and concluded that an association was possible despite the absence of any "legislation."  Another private physician cited unidentified studies showing an association between herbicides and the cancer.  However, the VA Chief of Public Health and Environmental Hazards cited the VAO Update 1998 that found a limited/suggestive evidence of no association.  The Board granted service connection because of the three opinions in favor of an association, two were from oncologists and two were from treating physicians presumed to be more familiar with the veteran's specific case.  The Board did not discuss the NAS VAO publications. 

In a 1999 decision, the Board considered opinions from an attending physician and a neurologist.  Both stated that the veteran's astrocytoma "could be related to Agent Orange exposure."  The Board granted service connection noting that no other evidence was of record and did not discuss any epidemiologic studies. 

In September 2007, a Social Security Administration  representative reported that all of the Veteran's records relating to his disability benefits had been destroyed. 

In July 2009, the appellant's attorney submitted five articles from scientific journals that have been associated with the claims file.  The Board notes that most of these articles discuss exposure to pesticides rather than herbicides and do not demonstrate that the compounds studied are similar enough to herbicides that the results can fairly be extrapolated to the Veteran's presumed exposure to herbicides in Vietnam.  

In October 2009, a VA physician reviewed the claims file and noted that the Veteran had been diagnosed with hypertension during his lifetime.  The physician also noted that the Veteran had not claimed or been awarded service connection for hypertension.  After reviewing the medical evidence of record, the physician concluded that the Veteran's death was not caused by hypertension or related to hypertension. 

In October 2009, a VA oncologist reviewed the claims file, including the two journal articles submitted by the private oncologist in 1998, and the five articles submitted by the appellant's attorney in 2009.  The oncologist also reviewed 72 Fed. Reg. 32,395 (June 17, 2007).  The oncologist stated that the journal articles submitted in 1998 were not probative because one addressed non-Hodgkin's lymphoma and the authors of the other had stated that the small study size and lack of specificity regarding exposure were such that a cause for brain tumors could not be attributed to any single event.

The reviewing VA oncologist also discussed each of the journal articles submitted by the appellant's attorney in July 2009.  The 2007 Basil et al. systemic review involved 11 studies that examined whether there was an association between pesticide exposure and cancer showed an increased risk with the most consistent associations found for prostate and brain cancer.  A strong association was also found for exposure to pesticides indoors at home.  The reviewing VA oncologist noted that the references to brain cancer mostly involved childhood cancer and the offspring of parents involved in agricultural activities in Norway and therefore the findings were not applicable to the Veteran.  A Swedish case control study from 1996 concluded that an increased risk of glioma was associated with the use of solvents, pesticides and plastic materials, but warned the finding should be interpreted with some caution.  The reviewing VA oncologist stated that this was a study based on the use of questionaires, including many that were filled out by proxies thus calling into question the accuracy of the responses.  Another case control study from France, published in 2007, stated that the etiology of brain tumors is largely unknown and that pesticides were suspected to be among the potential risk factors.  Other potential risk factors were said to include the handling of chemical products, living near power lines, or having a personal history of radiotherapy or head trauma.  In the discussion, the authors noted that there was a non-statistically significant increase in risk observed when gliomas were considered separately.  The authors also pointed out that the increased risk was with high level occupational exposure in agricultural settings where fungicides were also used.  A 1990 study into the occupational risks for brain cancer indicated that social science workers had the highest occupational risk for brain cancers.  The authors pointed out that over one-third of the eligible study subjects had missing information and that there was only a 70% agreement between registy-reported occupation and that obtained by interview.  Cigarette smoking was noted to have been linked to brain cancer risk.  A 1992 study found that farmers who work with some pesticides had been found to have elevated rates of leukemia, multiple myeloma and brain cancer.  The authors indicated that pesticides may operate through genetic and epigenetic mechanisms and stated that the mechanisms of action were obscure.  The reviewing VA oncologist found a 2003 journal article about a study that looked at jobs and adult gliomas and found statistically significant elevated odds ratios for firefighters, physicians, material moving equipment operators, personal service workers, female messengers, legal/social workers, electronic equipment operators, painters and food processors.  The reviewing VA oncologist concluded that it was not likely that the Veteran's GBM was incurred in his active military service, including his presumed exsposure to herbicides, because there was no substantive proof of causality between his herbicide exposure and his GBM.

In correspondence in April 2010, the appellant's attorney challenged the standard of proof used in the VA medical opinions.  The attorney stipulated for the record that there was no conclusive or definitive proof of causation but argued that the legal standard does not require the appellant to prove certainty in that the standard was less than a preponderance of evidence because any reasonable doubt is resolved in favor of the appellant.  The attorney called attention to the supporting evidence provided by the attending oncologist from 1993 to 1998, and submitted another medical opinion. 

That opinion was from a private emergency medicine physician in Minnesota.  The physician cited ten individual journal articles about studies that suggested an increased risk of brain tumors in agricultural, mechanical equipment operation and repair, and (in one study) military occupations.  He also cited the original 1994 NAS study for the proposition that there is a biological plausibility of a relationship between brain tumors and herbicides.  He did not address the remaining conclusions of this study or indicate any review of the subsequent VAO updates.  The physician wrote that, although the medical literature did not support a definitive link between Agent Orange exposure and the development of GBM, the research suggests that there is likely a causal relationship.  The doctor stated that, particularly given that the Veteran experienced no other major risk factors for the development of GBM aside from the environmental exposure to Agent Orange, it was his medical opinion that it was more likely than not that the Veteran's brain tumor was caused by his in-service Agent Orange exposure.  

The appellant's attorney argues that because this physician used a legal standard in his opinion, the standard for service connection had been met.  However, the representative did not explain how a specialist in emergency medicine at a private hospital in a distant state might be "appropriate" but a VA specialist in internal medicine was not, contrary to his position as a party to the February 2009 Joint Motion.  In addition, the private emergency medicine physician did not address the Veteran's family history of cancer or that one of his cited studies discussed genetic factors as having a role (Fisher, et al., 2007).  Furthermore, while the private emergency medicine doctor stated that the Veteran had no other environmental exposure except for Agent Orange in Vietnam, review of the evidence of record reveals that the Veteran's address of record on his ROTC physical examination reports in June 1963, and May 1964, is an address that is in close proximity to Love Canal.  The Board takes adminstrative notice that, according to Mapquest and Google Earth, that address is approximately 4,000 feet from Love Canal, one of the most notorious environmental contamination sites in America during the 20th century.  The Board also takes administrative notice that the address listed for the Veteran on his death certificate is less than three miles from the center of the Love Canal Emergency Declaration Area.  See generally United States v. Hooker Chemicals & Plastics Corp., 680 F.Supp 546, 549 (W.D.N.Y. 1988) ("The record establishes that, during the approximately 11 years Occidental Chemical Corporation used the property for disposal of chemicals, it deposited more than 21 tons - 42 million pounds - of various wastes into the Love Canal.  Included in these wastes were numerous hazardous substances, as defined in section 101(14) of CERCLA, 42 38 U.S.C. § 9601(14)."); c.f. United States v. Bello, 194 F.3d 18, 23 (1st Cir. 1999)("[g]eography has long been pecululiarly susceptible to judicial notice for the obvious reason that geographic locations are facts that are not generally controversial and thus it is within the general definition contained in Fed. R. Evid. 201(b)." (quoting United States v. Piggie, 622 F.2d 486, 488 (10th Cir. 1980))).  

A November 2010 letter from a private oncology surgeon in San Diego stated that contaminant agents in the tactical herbicides used in Vietnam are retained in the body for many years, that these can cause an aberration in gene expression, and that they have been classified by the Environmental Protection Agency (EPA) as carcinogenic to humans.  He further stated that the biological process of chromosomal damage lowers the immune process.  In support of these statements, the private surgeon cited two journal articles about studies involving animals (one with sheep and the other with goats) as well as a third journal article concerning chromosomal damage that was published in 1985.  The private doctor argued that, since the NAS committee had modified its conclusion of limited/suggestive evidence of no association to inadequate or insufficient evidence to determine an association in the VAO Update 2008, it meant that there was evidence of biologic plausibility although the epidemiological studies were not yet robust enough to demonstrate the effect.  The private surgeon concluded that "there is no reason to think additional basic science knowledge and epidemiologic evidence will not cause some conditions on the list, such as brain cancer, to be more definitively linked to Agent Orange exposure in the future."  He noted that the type of brain tumor experienced by the Veteran was rare and stated that the Veteran had had no other exposure to hazardous chemicals and no family history of brain cancer.  He did not note awareness of, or discuss, the Veteran's residences near Love Canal or the family history of other forms of cancer. 

In March 2011, a VHA opinion was obtained from a VA oncologist who had reviewed the claims file, including all the opinions and journal references discussed above.  The reviewing VA oncologist stated that he performed his own literature search and, based on that search along with the information contained in the VAO Update 2008 section on brain cancer, concluded that there was inadequate/insufficient evidence to determine that there was an association between exposure to herbicides and the development of brain cancer.  The reviewing VA oncologist also cited to a study performed in conjunction with the Brain Tumor Epidemiology Consortium (BTEC) that was published in a journal in 2008, in which the authors reported an extensive review of previous studies of associations of primary brain tumors with chemical and physical agents.  The authors stated that in the United States, white males have the highest rate of malignant brain tumors and that, despite decades of research, the only environmental hazard conclusively associated with brain tumors was exposure to ionizing radiation.  The authors provided several reasons why studies in humans were insufficient to yield medically conclusive results and concluded that the studies to date had yet to demonstrate that Agent Orange was implicated in the pathogenesis of GBM.  In a May 2011 addendum, the reviewing VA oncologist provided his opinion that, in this Veteran's case, it was less likely than not that the Veteran's brain tumor was related to his exposure to herbicides in Vietnam. 

In correspondence dated in August 2011, the appellant's attorney argued that, because the 2011 reviewing VA oncologist had failed to address the Veteran's individual medical history and risk factors, his opinion should be given no probative weight, whereas the private opinions that he previously submitted did provide extensive analysis of the individual history and the medical research. 

In January 2012, BVA obtained an IME opinion from a physician who was a professor of neurology at a university medical center with clinical experience with patients who had brain cancer and malignant glioblastoma.  The IME reviewed the claims file which included all the evidence and opinions discussed above.  The IME noted the conclusions of the NAS committee in VAO Update 2006 and stated that he had reviewed VAO Update 2010, as well as the conflicting medical opinions of record in this case.  The IME stated that, because experiments with human subjects to demonstrate an association between various cancers and exposure to dioxin are not possible, the best available data remains epidemiologic.  However, he also stated that epidemiologic data are predictive in the aggregate, but cannot accurately predict individual risk.  He explained that, while experiments with animals can be controlled and can result in stronger conclusions, animal data with Agent Orange does not always reliably extrapolate to man.  The IME stated that research remains necessary and on-going and while the possibility of a relationship cannot be excluded, the current state of research is that the cause of most brain cancer remains unknown; if any environmental exposure increases risk, it is ionizing radiation and not chemical exposure.  The IME concluded that there was inadequate and insufficient evidence to support a probability of greater than 50 percent generally and opined that, in the Veteran's case, it was unlikely or there was less than 50 percent probability of a causal relationship between his herbicide exposure in service and his malignant glioblastoma.  The IME stated that his opinion was based on an exhaustive review of the available scientific and medical literature, to include the journal articles referencd in the private opinions dated in 2009 and 2010. 

The evidence of record includes a response to the January 2012 IME report from the private surgeon in California; the letter is dated in March 2012.  The surgeon noted that a known risk factor for the Veteran's tumor is ionizing radiation and said that the Veteran was not exposed to that hazard.  However, he argued that the cellular and molecular damage caused by the designated herbicide chemicals is a similar mechanism.  He disparaged the IME opinion and opined that the IME had not demonstrated an interest in understanding the mechanisms by which normal cells become malignant and therefore was unqualified to reach the conclusion noted in the report.  However, it is unclear where he obtained information to support that conclusion and it is also unclear why he, as a surgeon, has this expertise himself.

In June 2014, the Board obtained a VHA medical opinion from a neuropathologist.  The VA neuropathologist reviewed the claims file, including the Veteran's medical records, the prior medical opinions of record and the cited medical literature.  The VA neuropathologist stated that, as had been mentioned by multiple experts, while there is biological plausibility that herbicides could contribute to the development of glioblastoma, the consensus from the BTEC was that environmental agents other than ionizing radiation had not been conclusively associated with brain tumor risk.  The VA neuropathologist stated that the peak incidence of GBM occurs between 45 and 75 years of age and that the temporal lobe is the most frequent affected site.  Each of these two characteristics was present in the Veteran's case.  The VA neuropathologist also stated that the presence of cancer in three first-degree relatives suggested that there was a genetic suseptibility that may underlie the Veteran's development of glioblastoma.  He concluded that there was less than a 50 percent probability that the Veteran's GBM was etiologically related to his exposure to herbicides in service.

In January 2015, the appellant's attorney submitted a medical opinion from a private oncologist based in Virginia; the opinion is dated in December 2014.  The private oncologist stated that he had reviewed the claims file and the medical literature.  He said that published epidemiology studies suggest that dioxin-based herbicides are linked to brain cancers, including GBM.  The private oncologist also stated that, because gliomas are relatively rare, there is unlikely to be high quality epidemiological evidence directly linking veterans' Agent Orange exposure to gliomas.  He further stated that, however, there were a limited number of studies linking herbicides and dioxins to gliomas in non-military settings and that some studies have not conclusively linked gliomas to herbicides.  As examples of positive studies, the private oncologist listed six journal articles published in 1989, 1990, 1992, 2000, and 2009; the 1989 article was about the population from the 1976 Seveso incident.  As examples of negative studies, the private oncologist referenced a 2008 journal article and the 1994 NAS VAO publication.

The private oncologist went on to say that there is strong laboratory evidence that supports dioxin-based causation of GBM, in that dioxin activates a molecular program that is highly prone to promoting cancer in glial cells.  He cited to four journal articles as containing studies demonstrating this.  The private oncologist then opined that together the epidemiological and scientific evidence indicate that it is more likely than not that Agent Orange contributes to glioblastoma pathogenesis.  The private oncologist stated that there was not adequate evidence to suggest that the Veteran's GBM was due to any familial cancer syndrome.  He also said that he believed it was more likely than not that the Veteran's herbicide exposure caused or aggravated his risk for glioblastoma.

Examination of the laboratory evidence cited by the private oncologist reveals he discussed four specific journal articles.  The 2009 article indicates that the pathogenesis of glioma formation may involve altered aryl hydrocarbon receptor (AhR) regulation of a particular pathway.  The 2011 article indicates that kynurenine, a catabolite of tryptophan excessively produced by glioma cells, binds and activates the AhR.  The 2013 article authored by Feng on the role of AhR in cancer stated that there was support for an association between abnormal AhR function and cancer.  The remaining 2013 article, by Korashy, proposed several mechanisms and stated that the exact mechanisms of AhR-mediated glioma and neurotoxicity are not fully understood.  The Board does not find this to represent the 'strong laboratory evidence' the private oncologist said existed.  What is put forth in the articles are theories and hypotheses and there is no particular mention of any association between herbicide-based dioxin exposure and the development of GBM.

Where medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Moreover, the Court has held that the use of such equivocal language as 'may' makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Any medical opinion, such as the November 1996 private treating oncologist opinion, the March 2010 private emergency medicine opinion and the December 2014 private oncologist opinion, to the effect that it is possible that there is a connection between the Veteran's GBM and his presumed in-service herbicide exposure is therefore not probative. 

The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the NAS recognizes a positive association.  Statistical analysis can be a factor in considering whether the totality of evidence is sufficient to establish direct service connection in a particular Veteran's case.  Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick v. Shinseki, 23 Vet. App 48, 52-53 (2009) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).

However, a grant of service connection on a direct basis must be based on facts specific to an individual case.  As the Court has clearly explained, direct service connection may not be granted based on expert opinion evidence that generally asserts that a condition is related to herbicide exposure:

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of presumptive diseases caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when the "credible evidence for the association is equal to or outweighs the credible evidence against the association."  See Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979) (determining where a statute specifies particular remedies, courts must be wary of expanding available remedies beyond those explicitly provided by Congress).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  See Nehmer v. U.S. Veterans' Admin., 712 F.Supp. 1404, 1412 (N.D. Cal. 1989) ("a group of experts' decisions regarding which scientific studies are the most pertinent to understanding the health effects of Agent Orange exposure is perhaps the epitome of a scientific determination which this court is ill-equipped to review"); Reynolds Metals Co. v. EPA, 760 F.2d 549, 560 (4th Cir. 1985) (noting that a court does not "sit as a scientific body minutely comparing research methods and results").

Polovick v. Shinseki, 23 Vet. App. 48, 53-54 (2009).  Some specific factors that may support granting service connection on a direct basis in an individual case include, but are not limited to, "whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in the usual manner."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

In this case, the evidence does not demonstrate that there are specific facts and circumstances pertaining to this Veteran that make it as least as likely as not that his specific cancer is related to herbicide exposure.  The appellant's attorney has submitted several medical opinions in support of her DIC claim.  However, the essential conclusion of each opinion is that the Veteran's GBM is probably related to herbicide exposure because dioxin is generally known to cause cancers and there are some studies suggesting that glioblastomas may be caused by dioxin.  However, this is the exact type of reasoning that the Court rejected in Polovick as merely second guessing the agency's determination not to add a particular condition to the presumptive list.  As noted in the June 2014 VHA medical opinion, it is biologically plausible that herbicide exposure could contribute to the development of a glioblastoma.  However, the fact that such a link is plausible is not by itself sufficient to grant service connection for a condition that the agency has not made a presumptive condition.  

An essential question presented in the appeal is whether there are any facts about the Veteran's case that make it unusual such that a link is more likely in this case that it would be on average.  In this case the Veteran was a white male who was diagnosed with a GBM located in the right temporal lobe of his brain when he was almost 50 years old.  As discussed in the VAO Update 2012, in people over the age of 35, 90% of brain tumors are gliomas and persons with glioblastomas are more likely to be white males.  As stated in the June 2014 VHA opinion (citing a 2007 book published by the World Health Organization), the incidence of glioblastoma peaks between the ages of 45 and 75 and the temporal lobe is the most frequently affected site.  In this case, the specifics of the Veteran's case fit squarely within these demographic and clinical characteristics.  

The experts in this case appear to agree that exposure to ionizing radiation is a risk factor for glioblastoma.  See, e.g., the March 2012 private surgeon's opinion.  However, in this case, there is no evidence or allegation of the Veteran having had any such exposure to ionizing radiation.  While the question of familial cancer history being a risk factor for this Veteran has been debated in the evidence of record, even if the Veteran had no relevant family history or other risk factors, it would not be exceptional or unusual for a white male the Veteran's age to develop a glioblastoma in a temoral lobe of the brain without any known risk factor being present.  The presentation of GBM in the Veteran was a typical presentation of the disease in that the GBM was manifested later in life in a white male with no apparent cause.  This does not make it as least as likely as not that the Veteran's GBM was etiologically related to his active military service.  Rather it makes it as least as likely as not that the cause cannot be determined without resort to mere speculation.

While the Federal Rules of Evidence are not binding on the Board, such rules nonetheless provide useful guidance in assessing the evidentiary weight of medical opinions.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-03 (2008); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that, in light of the Supreme Court's decision in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 591-95 (1993), guidance from Rule 702 as to the use of expert medical opinion evidence on scientific questions is "appropriate" to the extent that it "will assist in the articulation of the Board's reasons [and bases].").  In particular, Rule 702 makes clear that expert witness testimony and other medical opinion evidence may only be deemed probative if it (1) is based upon sufficient facts or data; (2) is the product of reliable principles and methods; and (3) has reliably applied the principles and methods to the facts of the case.  In Chapman v. Procter & Gamble Distributing, LLC, 766 F.3d, 1296 (11th Cir. 2014), the 11th Circuit indicated that expert opinions must offer scientific proof and not merely hypotheses on the question of causation and held that courts must rigorously apply the Daubert framework to those opinions asserting theories of causation that have not yet reached the stature of general acceptance.  The 11th Circuit held that secondary methodologies, including plausible explanations, generalized case reports, hypotheses, and animal studies are insufficient proof of general causation.  Id.  

In this respect, the Board finds the reasoning of the United States Supreme Court in Gen. Elec. Co. V. Joiner, 522 U.S. 136, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997), to be persuasive.  In discussing the reliability requirements of the Fed.R.Evid 702, the Supreme Court stated that a court may conclude that there is simply too great an analytical gap between the data and the opinion offered.  522 U.S. at 146.  In this case, the fact that the Veteran was exposed to a chemical, dioxin, that has been classified as a carcinogen does not establish that it or its metabolites are capable, individually or collectively, of causing GBM.  As indicated in the January 2012 IME opinion, the findings of epidemiology result from observations of living human beings; however, those findings apply to the populations of living human beings from which a study's sample is drawn rather than to an individual human being.  Thus, by its nature, epidemiology is not highly probative on the issue of actual or direct causation.  See In re Silicone Gel Breast Implants Prods. Liab. Litig, 318 F. Supp. 2d 879, 892 (C.D. Cal. 2004).  See also the Federal Judicial Center Reference Manual on Scientific Evidence, Reference Guide on Epidemiology pp. 608-09 (3d ed. 2011) (specific causation is "beyond the domain of the science of epidemiology").  

Here, there is no generally accepted risk factor for the development of a glioblastoma other than exposure to ionizing radiation.  Not only has the NAS come to this conclusion after an extensive search of the medical literature, so has the BTEC.  And, as reflected in an April 2010 written statement from the appellant's attorney, it was stipulated for the record that there is no medical evidence of record which contains conclusive evidence or definitive proof of a medical connection between the Veteran's glioblastoma multiforme and Agent Orange exposure.  What medical opinions the appellant has submitted in support of her contention that the Veteran's fatal GBM was etiologically related to his in-service exposure to herbicides essentially rely on plausible explanations, generalized case reports, hypotheses, studies relating to pesticides, studies relating to cancers other than GBM and animal studies.  General causation has not been shown and direct causation has not been shown either.

While the Veteran's treating radiation oncologist has indicated that, according to unidentified medical literature, GBM has been associated with Agent Orange, as discussed above, the NAS and the BTEC have not found this to be so.  In addition, various private physicians have based their supportive opinion on the 'fact' that the Veteran had no other environmental exposures of the sort that could cause cancer, notwithstanding his years of living in close proximity to Love Canal.  Furthermore, various private physicians have relied on studies that 'suggest' dioxin-based herbicides are linked to brain cancers as support for their conclusion that the Veteran's GBM was etiologically related to his military service.  The Board notes that, to the extent a physician's opinion states no more than that a medical condition 'could have' played a role in a veteran's development of disability or death, the statement is speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that letter indicating a veteran may have been having symptoms of multiple sclerosis for many years, taken by itself, was speculative).  See also Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding medical opinion in which doctor stated he could not provide 'yes' or 'no' response to question posed was "non-evidence"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1993) (holding physician's statement that a veteran may or may not have died if a specific, medical procedure had been successful was not sufficient to successfully support a claim for service connection).  Thus, an opinion is of limited to no probative value when it is phrased in vague terms or based on an inaccurate factual premise.  Therefore, the Board does not find the private medical opinions to be probative.

The Board has also considered the appellant's statements and those of her attorney.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, GBM is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board acknowledges the appellant's belief that the Veteran's death was due to service, particularly by way of exposure to herbicides in Vietnam.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within her observation and personal knowledge, such as the Veteran's symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the Veteran's symptoms and medical history, whether there is a relationship between the Veteran's death and in-service exposure to herbicides is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, her lay opinions as to whether there is a relationship between the Veteran's death and his exposure to herbicides in Vietnam are not competent and therefore has no probative value.  See Id.  

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the Veteran's death because she is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed GBM was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  There is no evidence to suggest that the Veteran had a brain tumor in service or shortly after service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it was not until the 1992, more than 25 years after he completed his active duty, that the Veteran was first diagnosed with GBM.  No medical opinion of record has indicated that the Veteran met the requirements for a diagnosis of any brain disease while he was on active duty or within one year of service separation.  In addition, as discussed above, the preponderance of the clinical evidence of record is against the conclusion that the Veteran's GBM was related to any incident of service, including exposure to herbicides.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for GBM.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the claim for service connection for GBM, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange must be denied.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c).

B.  Dependents' Educational Assistance Claim

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.

For payment of basic educational assistance under 38 U.S.C. Chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

As noted above, the Veteran was not service-connected for any disability during his lifetime.  Service connection for the cause of the Veteran's death has been denied.  Furthermore, the Veteran was not evaluated as permanently and totally disabled due to any service-connected disability.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, of the United States Code, and there is no legal entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this regard must therefore be denied as a matter of law. 




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter35, Title 38, United States Code is denied. 






____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


